Exhibit 99.1 News Release Trustmark Corporation Announces First Quarter 2017 Financial Results JACKSON, Miss. – April 25, 2017 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $31.2 million in the first quarter of 2017, representing diluted earnings per share of $0.46.Diluted earnings per share in the first quarter of 2017 increased 7.0% when compared to the previous quarter and 15.0% when compared to the same period in the prior year. This level of earnings resulted in a return on average tangible common equity of 11.39% and a return on average assets of 0.95%. Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable June 15, 2017, to shareholders of record on June 1, 2017. First Quarter Highlights • Revenue excluding interest and fees on acquired loans increased 4.6% linked quarter and 5.7% year-over-year to total $138.4 million • Routine noninterest expense, which excludes ORE and intangible amortization, totaled $98.7 million, remaining well-controlled from both the prior quarter and year-over-year • Sustained strong credit performance Gerard R. Host, President and CEO, stated, “The first quarter marked a great start to 2017 for Trustmark. We maintained and expanded customer relationships by growing loans across our franchise while continuing to maintain solid credit quality.Our low-cost, core deposit base remains a significant strength of the organization. The strong performance of our mortgage and insurance businesses was reflected in solid noninterest income growth. While we continued to make investments to enhance the customer experience, we maintained our focus on disciplined expense management.We recently welcomed the associates and customers of Reliance Bank to the Trustmark family with the completion of our previously announced merger on April 7.We are delighted to serve the greater Huntsville, Alabama, market and look forward to their contributions going forward.Thanks to our talented associates, solid profitability and strong capital base, Trustmark remains well positioned to continue meeting the needs of our customers and creating long-term value for our shareholders.” Balance Sheet Management • Diversified loan growth demonstrates value of Trustmark’s five-state footprint • Noninterest-bearing deposits represent 31.8% of total deposits • Capital base continues to provide flexibility in pursuing growth opportunities Loans held for investment totaled $8.0 billion at March 31, 2017, an increase of 2.0% from the prior quarter and 10.1% from the comparable period one year earlier.During the first quarter of 2017, Trustmark reclassified $36.7 million of acquired loans to loans held for investment due to the discount on these loans being fully amortized. Excluding this reclassification, loans held for investment increased $116.7 million, or 1.5% from the prior quarter and 9.6% from the comparable period one year earlier. The following discussion of loan growth excludes the aforementioned reclassified acquired loans.Other real estate secured loans, which include multifamily projects, expanded $79.8 million, which was a result of the migration of construction loans as projects were completed.Construction and land development loans grew $28.0 million, primarily due to increased construction in Alabama. Nonfarm-nonresidential loans increased $26.2 million, primarily due to strength in Alabama and Florida. Other loans, which include loans to nonprofits and real estate investment trusts, increased $11.4 million, driven principally by growth in Alabama, Texas and Mississippi. Single-family home loans decreased $14.2 million as growth in Alabama and Florida was more than offset by declines in Mississippi and Tennessee. State and other political loans decreased $7.0 million as growth in Texas and Alabama was more than offset by declines in Mississippi and Tennessee. Acquired loans totaled $218.2 million at March 31, 2017, down $54.0 million from the prior quarter, primarily due to the previously mentioned reclassification of $36.7 million of acquired loans to loans held for investment. Collectively, loans held for investment and acquired loans totaled $8.2 billion at March 31, 2017, up $99.4 million, or 1.2%, from the prior quarter. Deposits totaled $10.1 billion at March 31, 2017, remaining stable from the prior quarter.Trustmark continues to maintain an attractive, low-cost deposit base with approximately 60% of deposit balances in checking accounts and a total cost of deposits of 0.16%.The cost of interest-bearing liabilities was 0.34% for the first quarter of 2017. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses.At March 31, 2017, Trustmark’s tangible equity to tangible assets ratio was 8.80%, while the total risk-based capital ratio was 13.61%. Credit Quality • Other real estate decreased 9.8% and 22.1% from the prior quarter and year-over-year, respectively • Net charge-offs represented 0.08% of average loans • Allowance for loan losses represented 263.73% of nonperforming loans, excluding specifically reviewed impaired loans Nonperforming loans totaled $61.3 million at March 31, 2017, up 24.5% from the prior quarter and down 13.3% year-over-year; the linked-quarter increase was primarily a result of one substandard energy- related credit migrating to nonaccrual status.Other real estate totaled $56.0 million, reflecting a decline of 9.8% from the previous quarter and 22.1% from the same period one year earlier. Collectively, nonperforming assets totaled $117.3 million, reflecting a linked-quarter increase of 5.4% and year-over-year decrease of 17.7%. Allocation of Trustmark's $72.4 million allowance for loan losses represented 0.97% of commercial loans and 0.67% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 0.91% at March 31, 2017, representing a level management considers commensurate with the inherent risk in the loan portfolio.Collectively, the allowance for both held for investment and acquired loan losses represented 1.00% of total loans, which include held for investment and acquired loans. Unless noted otherwise, all of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation • Net interest income (FTE) excluding acquired loans totaled $97.2 million in the first quarter, an increase of 2.0% from the prior quarter and 5.5% year-over-year • Net interest margin excluding acquired loans was 3.38%, an increase of 7 basis points from the prior quarter • Noninterest income totaled $46.0 million, up 10.3% linked quarter and 6.4% year-over-year Net interest income (FTE) in the first quarter totaled $102.4 million, resulting in a net interest margin of 3.49%, down 3 basis points from the prior quarter.Relative to the prior quarter, net interest income (FTE) decreased $1.1 million as growth in interest income from both the held for sale and held for investment loan portfolios was more than offset by decreased interest income from the acquired loan portfolio as well as increased total interest expense.The yield on acquired loans in the first quarter totaled 8.40% and included recoveries from settlement of debt of $1.2 million; this compares to $3.8 million in recoveries from settlement of debt in the prior quarter. Excluding acquired loans, the net interest margin in the first quarter totaled 3.38%, an increase of 7 basis points when compared to the fourth quarter of 2016. The increase was primarily due to growth in the yields on the securities portfolio and the loans held for investment and held for sale portfolios. Noninterest income in the first quarter increased 10.3% from the prior quarter to total $46.0 million, as higher mortgage banking revenues and insurance commissions more than offset seasonal reductions in various fee-income categories.Mortgage banking revenue totaled $10.2 million in the first quarter, up $4.8 million from the prior quarter and $1.5 million year-over-year.The linked-quarter change reflects a net positive mortgage valuation adjustment and a net positive mortgage servicing hedge ineffectiveness that more than offset decreased secondary marketing gains.Mortgage loan production totaled $303.5 million, down 25.4% from the prior quarter and 1.3% year-over-year. Insurance revenue totaled $9.2 million in the first quarter, up 8.9% from the prior quarter and 7.2% year-over-year; this performance primarily reflects growth in the group health insurance and property and casualty businesses. Wealth management revenue in the first quarter totaled $7.4 million, down 1.2% and up 0.1% from the prior quarter and year-over-year, respectively.The linked-quarter decline is primarily attributable to decreased commission-based transactions within investment services.Bank card and other fees declined $296 thousand from the prior quarter due to seasonal reductions in interchange income and lower revenue on interest rate swaps for commercial loan customers. Service charges on deposit accounts declined $612 thousand from the prior quarter, reflecting seasonal reductions in NSF and overdraft fees. Noninterest Expense • Routine noninterest expense, which excludes ORE and intangible amortization, totaled $98.7 million, remaining stable from both the prior quarter and year-over-year • Total noninterest expense increased 1.8% linked quarter and 3.1% year-over-year to $102.1 million • Full-time equivalent employees totaled 2,799 at the end of the first quarter, a decrease of 147 or 5.0% when compared to levels one year earlier Salaries and benefits decreased $866 thousand from the prior quarter to total $57.3 million.Services and fees increased 3.9%, or $581 thousand, linked quarter primarily due to additional advertising and outside services expense.ORE and foreclosure expense totaled $1.8 million, up from the prior quarter, while net occupancy-premises expense totaled $6.2 million, down 2.9% from the prior quarter.Other expense totaled $12.8 million, up $1.1 million on a linked-quarter basis, primarily due to a property valuation adjustment associated with a branch closure and other miscellaneous expenses. Trustmark remains committed to diligent expense management. As previously announced, Trustmark terminated its defined benefit pension plan as of December 31, 2016. In order to terminate the plan, Trustmark is required to fully fund the plan on a termination basis and will contribute the additional assets necessary to do so. The final distributions will be made from current plan assets and a one-time pension settlement expense of approximately $17.5 million (pre-tax) will be recognized when paid by Trustmark during the second quarter of 2017. After the distribution of plan assets during the second quarter of 2017, Trustmark estimates that the annual pension expense will be reduced by $3.0 million to $4.0 million. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, April 26, 2017, at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call. A replay of the conference call will also be available through Wednesday, May 10, 2017, in archived format at the same web address or by calling (877) 344-7529, passcode 10103777. Trustmark Corporation is a financial services company providing banking and financial solutions through 200 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning.You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information.These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements.You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition.Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including conditions in the housing and real estate markets in the regions in which Trustmark operates and the extent and duration of the current volatility in the credit and financial markets as well as crude oil prices, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of issues relating to the European financial system and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations or enforcement practices or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, including those associated with the planned termination of our noncontributory tax-qualified defined benefit pension plan, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, cyber-attacks and other breaches which could affect our information system security, natural disasters, environmental disasters, acts of war or terrorism, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct.Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Investor Contacts: Trustmark Media Contact: Louis E. Greer Melanie A. Morgan Treasurer and Senior Vice President Principal Financial Officer 601-208-2979 601-208-2310 F. Joseph Rein, Jr.
